Title: To James Madison from George Joy, 31 December 1805 (Abstract)
From: Joy, George
To: Madison, James


          

§ From George Joy. 31 December 1805, London. “I wrote you on the 26 July to which I have yet recd no reply. The Subject of that Letter continuing important I have occasionally attended the Court of Admiralty, and hearing Sir Willm, Scott aver that the last Judgements were neither new in principle nor the Consequence of any fresh orders from the Government; Explicitly declaring that none such had issued, I immediately advised Mr. Monroe thereof. Excepting this and sending him printed Copy of the Law of the U.S. passed I think the 13th., and approved 22d., Feby, last, I have not had any intercourse with Mr. Monroe on this Subject since I wrote you.
          “I am not the less advised of the copious remonstrances he has made and the fair footing upon which he has offered to negotiate. The most intelligent Americans here are perfectly satisfied with his Efforts; and none of them dissatisfied as I firmly believe. But thinking I might possibly be of some use in a line that ought not to contemplate any special intercourse with him, I have purposely avoided it. The enclosed Correspondence, (which I think it would be indelicate to make public, and therefore pray you not to communicate unnecessarily to any one,) having in the Opinion of a confidential Friend, who has since attended the Court, been the cause of some observations, and some little hesitation on the part of the Judge; I take the liberty to submit to your perusal. I cover also the Sentence in the Case of the Fame, being the first that occured after my Letter was recd. The Little Cornelia follow’d shortly after, but on her Sir Willm., deferred his Judgement from time to time with remarks, on the necessity of giving it more consideration than the press of business would allow, utter’d in a way that led my friend, and others, to suppose he might be hoping for Orders from Government, relaxing the Principle, so far as to relieve him from the necessity of condemng, the Property—the Judgement in this case was not finally given till the 6th, Novr. It is too prolix to trouble you with occupying 13 folio pages and as I know Copy to have been sent to Messrs, Jas, & Thomas Perkins of Boston; and think it must also have been sent to Mr, Jas, Arden of New York, of whom it may be had in case of need; I shall here subjoin only a few short Extracts and Abridgements. The Property is admitted to be American—the Master circumspect and wary in his testimony—the Question for the Court—were not the Goods imported from Martinique to New-York with the original intention of sending them to Holland? The Master had reason to imagine the Judge to conclude that they were the identical Goods that were imported from Martinique and merely landed to save appearances; ‘still’ says the Judge [‘]that Conclusion (i.e, that they are the same Goods) will not dispose of this Question: tho’ they might be the same Goods imported from Martinique to New-York; yet if it was done with no original intention of pursuing this destination to Europe—if imported bona fide into America they would not be subject to any unfavourable determination of the Court. This is the Material Question in this case, whether it was the intention of the Party originally to send the Goods to Europe,’ and here I must observe, en passant that the Judge has always insisted on the Evidence of such intention being positive and palpable. At one time he said it must be obtruded upon him; at another that he must be provoked into it, before he would condemn any of those Vessells; but in the latter case he added that he must be blind—he must absolutely shut his Eyes against all Conviction to acquit her. To return to the Little Cornelia—the shortness of the time the Judge would not allow to be conclusive against her, if it were otherwise shewn that she went to New York for a Market but the presumption must be that the Goods were originally intended to be carried further. From the Evidence before the Court, however, it clearly appears that there was a management on the part of the owners to withold from the View of the Court the true Case; to draw a Veil over the transaction—and that it was their original intention to carry this Cargo to Europe. ‘The studious attemp[t]s which have been made in this Case and other Cases,’ say’s the Judge, ‘to conceal the fact shews the parties were fully aware of the Law.’ This was an unfortunate Conclusion for my Contendment, but it remains to be ascertained whether this Management was not a Consequence of the decision in the Case of the Essex Orme which took place on the 23d. May and was probably known in America before the Little Cornelia arrived from Martinique at N, York. Refering to the Case of the Polly Laskey, which you will observe I had brought under his notice as well as yours, he says—‘the Rule meant to be pursued was that it should be a bone fide Importation into America and that the Landing and paying the Duties were Tests of it, and Tests that would lay; but it was open to the other parties to produce Evidence to shew that no such intention existed—that the intention was merely to touch at America and actually to carry on the Cargo to Europe.’ In another Case he said such Evidence was satisfactory unless countervailed by other facts—for instance, if a Ship were to arrive from an Enemys Colony and Land her Cargo and pay the Duties; yet if a Charter Party were found on board whereby she contracted to take in the Cargo at such Colony, land, pay the duties, or secure them, and reship it to the Neutral port, and proceed with it to the Mother Country; it could never be contended that this was a bone fide Importation into the neutral Country or Exportation from it. He finishes the sentence of the Little Cornelia by saying—‘I am sorry if a mistake has prevailed in America. Certainly it did not reach these owners they have according to my view of their Conduct, studiously attempted to withdraw the fact from the Eye of the Court, knowing perfectly well what the discovery of that fact would expose them to; therefore I shall condemn that part of the Cargo and the Ship.’ In the Inclosed Letter to Sir Wm. Scott you will perceive that I did not introduce the Correspondence between Mr. King and Lord Haukesbury; presuming that if he Attended at all to the business, this would occur to him and thinking it would be better to state the difficulty as arising cheifly from his own decisions. I know moreover that this had already been urged by Mr. Monroe, having been a Subject of Conversation between him and my friend Mr. Williams with whom I had previously conferred thereon. I think it always useful to leave something to suggest itself in the mind of the party I am addressing favorable to my objects, in addition to the Arguments adduced by myself: It is evident that this Correspondence did not escape Sir Wm, from the following which I omitted to quote from this Case of the Little Cornelia—‘I am perfectly aware if the decisions of the Courts of this Country, and still more if the public Declarations of the Country have led that Country into mistakes, it should be amended; but no public Declarations of Government have been notified: and with respect to this Court and the Court above, a contrary Doctrince [sic] has been held upon this Subject.’ I certainly have a most exalted opinion of Sir Wm, Scott, tho’ I did not know, till since this Correspondence, that his Celebrity was so great abroad as well as at home.
          
“It is impossible to attend his Judgements without perceiving the labourious Efforts with which he brings the resources of a great and enlightened mind to bear upon the subject before him; and the conscientious integrity with which he endeavours to discharge the trust reposed in him. I have absolutely known Americans to express their admiration and respect for the Man, at the moment that he was condemning their property, which, before they heard his doctrines, they had thought innocent and safe.
          “I am afraid this anxious solicitude for the equal Rights of Neutrals and belligerents does not exist in the Quarter where alone Mr, Monroe can with propriety apply. You know my opinion on the principles of Policy, which are alone to be looked to here—these I think are fortunately with us, and I am now endeavouring to inculcate this Opinion in a quarter where if I do no good, wch. is probable enough, it will at worst be only labour lost. There is the hour of insolonce and the hour of humiliation; and it is matter of serious regret for the advocates of rational policy that the Affairs of Nations should be in the hands of those that consult the effect of adventitious Events on their feelings in preference to the eternal principles of Justice and mutual Benefit. I am now turning my attention to an Establishment in Rotterdam in which I am advised that the Consulship of that port will be advantag[e]ous to me. I would not dispossess the present Agent whom I apprehend to be poor. I think him also honest and a Young Man of good Abilities while he retains his senses; but he is now subject to such frequent fits of entire derangement (of which indeed he is never without some symptoms, as I am credibly informed) that I understand it is the intention of the Government of the U.S. to appoint a Consul for that port. I have not time to write to my friends in America on this Subject by this Conveyance; but I beg you to consider me as a Candidate for the Situation and that I shall be ready to undertake it as soon as a Commission can arrive. On this Subject I shall write you further.”
        